In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-128 CR

____________________


EARNEST RAY JONES, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 08-02820




MEMORANDUM OPINION
 On February 19, 2008, the trial court sentenced Earnest Ray Jones on a conviction for
burglary of a habitation.  Jones filed a notice of appeal on March 17, 2008.  The trial court
entered a certification of the defendant's right to appeal in which the court certified that this
is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The district clerk has provided the trial court's certification to the Court of
Appeals.
	On March 17, 2008, we notified the parties that we would dismiss the appeal unless
an amended certification was filed within fifteen days of the date of the notice and made a
part of the appellate record.  See Tex. R. App. P. 25.2(f).  The record has not been
supplemented with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  
									HOLLIS HORTON
										Justice

Opinion Delivered April 2, 2008 
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.